DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 8, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 20100201516 A1) in view of Fogle et al. (PG Pub 2016/0181891 A1) hereinafter referred to as Fogle.
Regarding claim 1, Imai discloses a power tool (1) comprising: 
a motor (24) having a motor shaft (24B) that rotates about a motor axis in a first rotational direction (inner arrow of fig. 3; paragraph 0045); 
a fan assembly (figs. 3-5; #25, 25A-C) attachable to the motor shaft for rotation in the first rotational direction (outer arrow of figs. 3-4, paragraph 0045), the fan assembly including 
a fan body (fig. 5 – #25);
a first bearing (Groove 25a, 25B; alternatively Groove 25a, 25B and 25C – paragraph 0047) having a first race (Groove 25a; see fig. 4 below) that rotates with the fan body (Groove 25a paragraph 0047 lines 466-473 – Groove is formed on the fan surface and therefore rotate with the fan), the race being freely rotatable relative to the motor shaft in the first rotational direction (see arrows between figs. 3-4; paragraph 0045 – “integrally rotatable or relatively rotatable… after the motor 24 is stopped, it can be rotated”), and fixed against rotation relative to the motor shaft in a second rotational direction opposite the first rotational direction (paragraphs 0045-0050 – “one way clutch”; in particular paragraph 0048); and
a flywheel (26 – paragraph 50) rotatably affixed to the fan body, the flywheel having a central portion that defines a central bore (see fig. 5 below); 
wherein the first race is received into the central bore and rotatably affixed to the flywheel (see fig. 5 below; Groove 25a is rotatably affixed to the fan, which is in turn rotatably affixed to flywheel 26).

    PNG
    media_image1.png
    521
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    491
    media_image2.png
    Greyscale

Imai fails to disclose a second bearing having a second race that is rotatably affixed to the flywheel, the second race being freely rotatable relative to the motor shaft in each of the first and second rotational directions.

However, Fogle teaches a bearing assembly for the fan of a power tool which has a second bearing (has two bearings 214a, 214b) having a second race (see fig. 8B below; alternatively race of 214a could be considered the “second” race) that is rotatably affixed to the flywheel (102 - via 224; paragraphs 0016, 0051, 0060), the second race being freely rotatable relative to the motor shaft in each of the first and second rotational directions (paragraphs 51-52; “shaft ball bearings”)

    PNG
    media_image3.png
    368
    453
    media_image3.png
    Greyscale

Given the teachings of Fogle, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the tool of Imai to include a second bearing and race as taught by Fogle.  Using multiple bearings to support a single shaft or rotating element was well-known in the art as doing so would help to distribute the weight of the fan and put less stress on individual bearings to further extend the bearing’s life.

Wherein the Applicant may argue that the second bearing of Fogle is not explicitly noted as being freely rotatable in each a first and second direction, the Office alternatively takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the second ball bearing arrangement of Fogle be freely rotatable in each a first and second direction.  Ball bearings are notoriously well-known to be rotatable in both a first and second direction.  A conventional ball bearing rotates freely in both first and second directions and is generally easier to manufacture and less expensive than a one-way bearing because it requires fewer parts and steps to make.  Given that the motivation of including the second bearing of Fogle with the invention of Imai was simply to provide additional support and weight distribution, one of ordinary skill would consider the benefits of utilizing a two way bearing which can be more cost effective and easier to manufacture.

Regarding claim 8, Imai discloses an auxiliary fan (claim 19; paragraphs 0033, 0069-0070, 0072) configured to supply an airflow to cool the electric motor upon deactivation of the electric motor.

Regarding claim 21, Imai discloses wherein the central bore (fig. 5 – hollow center of 26) of the flywheel (26) is a second central bore defined in a central portion of the flywheel, and wherein the fan body (25) defines a first central bore that receives the central portion of the flywheel (fig. 5).

Regarding claim 23, Imai as modified by Fogle above discloses wherein the second bearing (Imai – 25A, 25B; Fogle – 214b) is received into the central bore (Imai - fig. 5 – hollow center of 26) of the flywheel (26).  The cited combination results in a second bearing for Imai located in the central bore as claimed.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 20100201516 A) in view of Fogle (PG Pub 2016/0181891 A1) in view of Kirby (US Patent 1,421,958).
Regarding claim 6, Imai discloses that energy is stored via a flywheel (26), but fails to disclose an energy storage device coupled to the motor shaft and to the fan assembly, the energy storage device being configured to supply torque to the fan assembly upon deactivation of the electric motor.
However, Kirby teaches an energy storage device (49 – pg. 2 lines 76-119; claim 17) coupled to a drive shaft (33) and to the fan assembly (36), the energy storage device being configured to supply torque to the fan assembly upon deactivation of the electric motor (pg. 2 lines 76-119; claim 17).
Given the teachings of Kirby, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Imai with the energy storage device of Kirby.  Imai (paragraphs 0045-0050) shows that the field of art is concerned about maintaining the rotation of a fan after the motor stops driving the fan.  Kirby teaches another means by which extra energy from a drive/motor shaft can be stored for future use so as to continue to maintain the movement of a fan after the drive/motor shaft stops turning.  Doing so would help to provide additional means to motivate the fan and help keep the motor from overheating.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 20100201516 A) in view of Fogle (PG Pub 2016/0181891 A1) in view of Vaughn et al. (PG Pub 2014/0056703 A1) hereinafter referred to as Vaughn.
Regarding claim 22, Imai discloses a first race (Groove 25a; see fig. 4 above) linked with a flywheel (26), but does not disclose wherein the race contacts the flywheel.
However, Vaughn teaches wherein the first race (paragraph 13 – “bearing”; paragraph 16 – “bearing”) contacts the flywheel (paragraph 13 – “a flywheel that is substantially circular and that rotates about a bearing”; paragraph 16 – “a flywheel that is substantially circular and that rotates about a bearing”).
Given the teachings of Vaughn, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Imai to have the race be in contact with the flywheel.  Doing so would reduce the amount of empty space in the arrangement thus saving space and making it more compact.

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Imai fails to disclose “a bearing having a first race that rotates with the fan body, the first race being freely rotatable relative to the motor shaft in a first rotational direction” as claimed in claim 1.  The Office deems that these elements have been clearly pointed in the rejection above.  The first bearing is comprised of groove 25a, 25B (alternatively groove 25a, 25B and 25C).  The first races is groove 25a.  Paragraph 0047 lines 466-473 notes that the groove 25a is formed on the fan and would therefore rotate with the fan body 25.  The first race being rotatable relative to the motor shaft 24B is taught in paragraphs 0045-0050 and in particular paragraph 0048.  The Applicant’s support for their arguments relies on arguments made in their previous response and responded to in the previous Final Action of 15 April 2022.  The first race of Imai can be clearly seen in the annotated fig. 4 above.  Additionally, the bearing and clutch arrangement disclosed in Imai would clearly need an outer race in order to function and hold the bearings in place as was notoriously known in the art.  The Applicant’s arguments with respect to Imai not disclosing such a race appear to ignore the figures and context in which the “clutch” is being disclosed.  The Applicant argues (pg. 7 of Remarks) that that the groove 25a is not a first race as recited in claim 1, but then does not point to any claim language in which groove 25a would fail to read on such a limitation.  As such the Office is not apprised of any error with respect to the rejection of record.
The Applicant further argues Imai fails to disclose, “the flywheel having a central portion that defines a central bore; wherein the first race is received into the central bore” as recited by claim 1.  To this end the Applicant argues that “no portion of the clutch 25A is received within the central bore of heavy object 26.  Instead it is received entirely within the inner peripheral portion of the fan 25.”  The Office contends, that the claim language, as presently written, is read on by Imai.  The Office has annotated Imai fig. 5 above to show how it can be interpreted that the flywheel 26 of Imai “defines” a central bore and then how that first race is received in that central bore.  
While acknowledging the Office’s position, the Applicant argues that this is not consistent with their specification and that the Office’s position merely requires the flywheel to have a larger diameter than the one-way clutch.  However, a plain reading of the claim language renders Imai to read on the claimed limitation as put forward in the Office Action.  The Applicant tries to argue (pg. 7 of Remarks), “As shown in FIG. 13 of the present application (reproduced below), the first bearing 102 is received into the second central bore 138 such that the bore 138 and the first bearing 102 axially align or overlap with one another. Moreover, Applicant’s specification teaches that the flywheel 98 ‘receives the first bearing 102 into the second central bore 134 (e.g., by interference fit).’ ”  With regards to the first point, Imai does clearly disclose the first bearing 25A is received into the second central bore (see fig. 5 above) such that the bore and the first bearing 25a axially align or overlap with one another.  They are shown to share a common central axis and therefore axially align and overlap.  With regards to the second point that the flywheel receives the bearing with an “interference fit”, this is not claimed.  While claims are read in-light of the specification, the various and sundry details presented in the Specification are not imported into the claim language.  If the Applicant believes there are aspects of the instant invention that are not taught by the cited prior art, they are encouraged to write those limitations into the body of the claims so that they are positively claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In combining Imai with Fogel only those teachings and motivations which were known in the art at the time of effective filing were used.  Both Imai and Fogel are concerned about supporting rotating flywheels and fans on a shaft.  While Imai makes use of a single bearing/clutch, Fogel teaches that it was known for those in the art and concerned with providing support to fans and flywheels on shafts to use a second bearing.  The benefits to providing additional bearings to rotating objects on a shaft were notoriously well-known and understood and exemplified by Fogel.  It is not improper hindsight to suggest that one of ordinary skill having access to both Imai and Fogel at the time of effective filing would have been motivated by the teachings of Fogel to provide an additional bearing to the invention of Imai so as to help distribute the weight of the fan and put less stress on individual bearings to further extend the bearing’s life.  It would not require substantial re-engineering of Imai as argued by the Applicant.  Providing an addition bearing on a shaft was a trivial matter at the time of effective filing.  The Applicant’s arguments with respect to Fogels “shaft length” requiring additional bearings while the apparent shaft length of Imai would not require such is not persuasive.  There is not evidence presented why such a combination would be discourage by a reading of the prior art, and the obvious and well-known benefits of having additional points of support for shafts overwhelms this argument.
Regarding claim 21, the Office maintains its position and points similarly to fig. 5 above and the arguments presented with respect to the flywheel receiving the bearing in the bore of claim 1.  The Office acknowledges that there appear to be differences between the cited prior art and the disclosed instant invention, but that those differences are not clearly delineated in claim 21 so as to have it overcome the prior art rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731